            Case 3:20-cv-01014-AVC Document 1 Filed 07/20/20 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



WENDY ALBERTY,
    Plaintiff,

v.

TROOPER ROBERT A. HUNTER and
SERGEANT STEPHEN J. SAMSON,                                       JULY 20, 2020
    Defendants.


                                         COMPLAINT

       Plaintiff, by her attorney, complaining of the Defendants Robert A. Hunter and

Stephen J. Samson, of the Connecticut State Police, alleges the following:

                                 NATURE OF THE ACTION

       1.       This is an action brought pursuant to 42 U.S.C. § 1983, the First, Fourth

and Fourteenth Amendments to the United States Constitution and the common law of

Connecticut sounding in tort to redress the unlawful wrongful arrest, malicious

prosecution, and retaliatory prosecution of Plaintiff on the part of the Defendants, acting

under color of law.

       2.       Plaintiff seeks compensatory and punitive damages, and attorney’s fees

and costs, as provided by law, for her injuries and losses.

                                JURISDICTION AND VENUE

       3.       This is a civil rights action arising, inter alia, under 42 U.S.C. § 1983, and

the First, Fourth, Fifth, and Fourteenth Amendments to the United States Constitution.

This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1332, and 1343(a)(3) and (4)
            Case 3:20-cv-01014-AVC Document 1 Filed 07/20/20 Page 2 of 12



and supplemental jurisdiction over the claims arising out of Connecticut law pursuant to

28 U.S.C. § 1367(a).

       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the

conduct complained of in this action occurred in Willington, Connecticut and Tolland,

Connecticut and had its impact in Connecticut.

                                          PARTIES

       5.       Plaintiff Wendy Alberty (“Ms. Alberty”) is a Black adult female citizen of the

United States who resides in Rosell, New Jersey.

       6.       Defendant Robert A. Hunter is, and at all relevant times was, a Trooper

First Class of the Connecticut State Police, Troop C. He is sued only in his individual

capacity.

       7.       Defendant Stephen J. Samson is, and at all relevant times was, a

Sergeant of the Connecticut State Police, Troop C. He is sued only in his individual

capacity.

       8.       At all times material to this action, Defendants Hunter and Samson were

acting under color of law.

                                 FACTUAL ALLEGATIONS

       9.       At all times material to this action, Ms. Alberty was employed as a Driver

for Peter Pan Bus Lines, a bus company providing interstate transport to individuals.

       10.      On August 4, 2019, in the course of her employment, Ms. Alberty operated

a passenger bus for Peter Pan Bus Lines which originated at the Port Authority Bus

Terminal in Manhattan, New York and which had a brief scheduled stop at Union

Station in Hartford, Connecticut. Another Peter Pan driver was scheduled to drive the



                                               2
          Case 3:20-cv-01014-AVC Document 1 Filed 07/20/20 Page 3 of 12



bus from Hartford to Boston, Massachusetts, and Ms. Alberty was to move to the

passenger compartment for that leg of the trip.

        11.   Prior to arriving in Hartford, Ms. Alberty informed the passengers on the

bus that the stop in Hartford was only to change bus drivers and that it was not a rest

stop, as to prevent passengers from exiting the bus and missing the departure to

Boston.

        12.   Despite the announcement and while the bus was stopped at Union

Station, a white female passenger (“Passenger”) exited the bus and approached Ms.

Alberty to ask if Passenger could retrieve an item from her bag inside the large luggage

compartment under the bus. Ms. Alberty agreed, as she believed Passenger needed to

retrieve a necessary personal feminine item. She opened the door to the luggage

compartment for Passenger.

        13.   Ms. Alberty opened the luggage compartment for the sole purpose of

allowing Passenger an opportunity to retrieve her personal item for the next leg of the

trip.

        14.   While Ms. Alberty was engaging in a jovial conversation with another

Peter Pan employee at Union Station, the Peter Pan bus driver scheduled to operate

the bus from Hartford to Boston approached the bus to begin his pre-trip safety checks.

        15.   Believing that Passenger had retrieved her belonging and gotten back

onto the bus, Ms. Alberty closed the luggage compartment door and boarded the bus to

continue the trip to Boston as a passenger. Ms. Alberty returned to the bus and did not

see Passenger in or near the luggage compartment immediately prior to closing the

luggage compartment.



                                            3
         Case 3:20-cv-01014-AVC Document 1 Filed 07/20/20 Page 4 of 12



       16.    However, unbeknownst to Ms. Alberty, Passenger had not returned to her

seat on the bus. Instead, she intentionally and without informing or seeking Ms.

Alberty’s permission, voluntarily entered entirely and completely into the luggage

compartment beneath the bus. In fact, she climbed so far into the luggage compartment

that she could not be seen from outside of the bus. Upon information and belief,

Passenger was mistaken as to which side of the bus her luggage was stored and, in an

attempt to get to the other side of the compartment without walking around the bus,

entered the luggage compartment to gain access to the far side of the bus. The entire

incident was captured on video by cameras at Union Station pointing directly at the bus

and the incident.

       17.    When Ms. Alberty shut the luggage compartment door, Passenger was

still in the luggage compartment and entirely out of view of Ms. Alberty and the other

employee that was engaged in conversation with the Ms. Alberty.

       18.    At approximately 4:00 p.m. on August 4, 2019, the bus left Hartford and

was traveling east on Interstate 84 toward Boston. Defendant Hunter pulled out behind

the bus and initiated a traffic stop. Defendant Hunter informed the driver that

Connecticut State Police Troop C dispatch had received a 911 telephone call from a

female, the Passenger, stating that she was locked in the luggage compartment of a

Peter Pan bus. Defendant Samson also arrived on scene and took command. The

driver opened the luggage compartments and Passenger was located inside the second

compartment, uninjured.

       19.    While at the scene Defendant Samson requested that the Connecticut

State Police Troop H dispatch a Trooper to Union Station in Hartford to review any



                                             4
        Case 3:20-cv-01014-AVC Document 1 Filed 07/20/20 Page 5 of 12



available surveillance footage that would show the incidents occurring around the bus

while it was at the station and to determine how Passenger came to be in the luggage

compartment.

      20.    State Trooper Gonzalez was dispatched to the station, reviewed the

footage, and advised Defendants Hunter and Samson via radio transmission that the

footage showed that Ms. Alberty did not intentionally close Passenger into the luggage

compartment. Instead, he advised that it looked like Ms. Alberty did not know that

Passenger was still inside when she closed the door. Defendant Hunter purposefully

and knowingly omitted Trooper Gonzalez’s statements regarding the video from his

Investigation Report.

      21.    Passenger, without any basis, wrongfully and intentionally stated that Ms.

Alberty purposefully locked her in the luggage compartment despite the obvious video

evidence to the contrary. In fact, Passenger said that Ms. Alberty laughed at her while

allegedly purposefully locking her in the luggage compartment. The Defendants did not

even attempt to ascertain how she got in luggage compartment in the first place.

      22.    Despite the clear evidence, including statements from their own Trooper

Gonzalez, who viewed the video, that Ms. Alberty did not purposefully lock Passenger in

the luggage compartment, and the clear and exculpatory video evidence that Passenger

fully entered the luggage compartment without the knowledge or consent of Ms. Alberty,

and that Ms. Alberty was having a conversation with another employee and did not see

Passenger intentionally and without permission enter the luggage compartment of the

bus, Defendants Hunter and Samson placed Ms. Alberty under arrest for breach of

peace and reckless endangerment.



                                            5
        Case 3:20-cv-01014-AVC Document 1 Filed 07/20/20 Page 6 of 12



      23.    Ms. Alberty fully cooperated with the Defendants and was adamant that

she did not intentionally or knowingly lock Passenger in the luggage compartment.

Instead, without anything more than an unsupported and baseless allegation from

Passenger, a young white woman, and with the exculpatory statements of their own

Trooper to the contrary, the Defendants placed Ms. Alberty under arrest.

      24.    During the course of the arrest on scene the Defendants were equipped

with body cameras that were generally recording both audio and video. However, during

key moments of the arrest they purposely turned off the audio components of the body

cameras, including when they were apparently discussing the arrest and when they

were interviewing Passenger.

      25.    While at Troop C in Tolland, Connecticut, Defendant Hunter completed a

typed Uniform Arrest Report which indicated that Ms. Alberty was being charged with

Reckless Endangerment 2nd in violation of C.G.S. § 53a-64 and Breach of Peace in

violation of C.G.S. § 53a-181 (“Report 1”).

      26.    However, after completing this Uniform Arrest Report, Defendant Hunter

asked Ms. Alberty to make a written statement, despite the fact that she was not

represented by counsel at the time and that she had already been arrested and on two

occasions gave a verbal statement.

      27.    Instead, Ms. Alberty invoked her Fifth Amendment rights and refused to

provide a written statement.

      28.    As a direct result of her refusal to provide a written statement and without

any evidence, Defendant Hunter, after conspiring with Defendant Samson, added a

handwritten notation to the typed Uniform Arrest Report (“Report 2”), adding that Ms.



                                              6
         Case 3:20-cv-01014-AVC Document 1 Filed 07/20/20 Page 7 of 12



Alberty was additionally being charged with Unlawful Restraint in the First Degree in

violation of C.G.S. § 53a-95, a felony. Defendant Hunter informed Ms. Alberty that he

was adding the additional charge under orders from Defendant Samson as a result of

her refusal to provide a written statement.

       29.    The charge of Unlawful Restraint was added to Report 2 as a result of the

Defendants’ malice toward Ms. Alberty due to her refusal to make a statement, and in

spite of the fact that the Defendants already knew that the surveillance footage

established that there was no probable cause to charge Ms. Alberty with any criminal

charges. The charge of Unlawful Restraint was added after Ms. Alberty was already

booked for the other charges, and ready to bond out. In fact, Report 2 was not even

transmitted to the State’s Attorney, only Report 1.

       30.    By ignoring Trooper Gonzalez’ unambiguous conclusion that the

surveillance footage demonstrated that Ms. Alberty did not intentionally lock Passenger

in the luggage compartment, Defendant Hunter and Defendant Samson deliberately

disregarded plainly exculpatory evidence.

       31.    Ms. Alberty was never found guilty of the alleged crimes for which she was

arrested by Defendant Hunter. In fact, in October, 2019, the State’s Attorney unilaterally

entered a nolle prosequi on the criminal charges against Ms. Alberty as a result of the

clear evidence established by the video. The nolle was not based on an arrangement

with Ms. Alberty or as part of a plea bargain, or conditioned upon anything required to

be done by Ms. Alberty. In fact, the nolle was entered only after counsel provided a

copy of the surveillance footage to the State. The police report fails to mention Trooper

Gonzalez’s conclusions upon reviewing the video.



                                              7
         Case 3:20-cv-01014-AVC Document 1 Filed 07/20/20 Page 8 of 12



       32.     As a result of the Defendants’ malicious and wrongful conduct toward Ms.

Alberty, she was required to secure her release by posting a surety bond, spend several

hours in jail, retain the services of an attorney, and travel from her home in New Jersey

to Connecticut on multiple occasions to attend court hearings.

       33.     As a further result of the Defendants’ malicious and wrongful conduct, Ms.

Alberty’s “mugshot” and image was displayed on news stations and newspapers

throughout the United States; lost job opportunities as a result of this publicity; suffered

loss of reputation; and was also placed on administrative leave by her employer for

months. All of these consequences of the Defendants’ conduct caused Ms. Alberty to

suffer emotional distress and personal and financial injuries.

                                  CLAIMS FOR RELIEF

COUNT ONE: Violation of 42 U.S.C. § 1983

       1-33. Ms. Alberty repeats and realleges paragraphs 1-33 of the complaint as if

fully set forth herein.

       34.     By the actions and omissions described above, the Defendants acted

under color of law and violated 42 U.S.C. § 1983, depriving Ms. Alberty of her

Constitutional right to be free from unreasonable searches and seizures, as protected

by the Fourth and Fourteenth Amendments to the United States Constitution.

       35.     As a direct and proximate result of Defendants’ acts and omissions

described above, Ms. Alberty sustained injuries and damages as set forth above.

COUNT TWO: False Arrest/False Imprisonment

       1-35. Ms. Alberty repeats and realleges paragraphs 1-35 of the complaint as if

fully set forth herein.



                                              8
           Case 3:20-cv-01014-AVC Document 1 Filed 07/20/20 Page 9 of 12



       36.     The Defendants knowingly and intentionally arrested, detained, and

imprisoned Ms. Alberty against her will without probable cause.

       37.     The Defendants deliberately disregarded plainly exculpatory evidence

when they knowingly and intentionally arrested, detained, and imprisoned Ms. Alberty

against her will without probable cause.

       38.     Ms. Alberty’s arrest, detention and imprisonment were wholly unlawful.

       39.     The prosecution of the charges terminated in favor of Ms. Alberty.

       40.     By the acts and omissions described above, the Defendants engaged in

false arrest and/or false imprisonment of Ms. Alberty.

       41.     As a direct and proximate result of Defendants’ acts and omissions

described above, Ms. Alberty sustained injuries and damages as set forth above.

COUNT THREE: Malicious Prosecution

       1-41. Ms. Alberty repeats and realleges paragraphs 1-41 of the complaint as if

fully set forth herein.

       42.     The Defendants initiated criminal proceedings against Ms. Alberty.

       43.     The criminal proceeding terminated in favor of Ms. Alberty.

       44.     The Defendants acted without probable cause and with malice toward Ms.

Alberty.

       45.     By the acts and omissions described above, the Defendants engaged in

malicious prosecution of Ms. Alberty.

       46.     As a direct and proximate result of Defendants’ acts and omissions

described above, Ms. Alberty sustained injuries and damages as set forth above.




                                             9
         Case 3:20-cv-01014-AVC Document 1 Filed 07/20/20 Page 10 of 12



COUNT FOUR: Retaliatory Prosecution

       1-46. Ms. Alberty repeats and realleges paragraphs 1-46 of the complaint as if

fully set forth herein.

       47.      Ms. Alberty had a Constitutional right to refrain from speech, as

guaranteed and protected by the First and Fifth Amendments to the United States

Constitution.

       48.      Ms. Alberty exercised her Constitutional right to refrain from speech when

she declined to provide a written statement to the Defendants while in custody.

       49.      As a direct result of Ms. Alberty’s exercise of her Constitutional right to

refrain from speech, the Defendants charged her with Unlawful Restraint 1st in violation

of C.G.S. § 53a-95, despite their knowledge that there was no probable cause to

support this charge, or the initial two charges.

       50.      By the acts and omissions described above, the Defendants engaged in

retaliatory prosecution of Ms. Alberty.

       51.      As a direct and proximate result of the Defendants’ acts and omissions

described above, Ms. Alberty sustained injuries and damages as set forth above.




                                               10
        Case 3:20-cv-01014-AVC Document 1 Filed 07/20/20 Page 11 of 12



                                    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff claims judgment against the Defendants and each of

them as follows:

      A.     Compensatory damages in an amount this Court shall consider to be just,

reasonable and fair;

      B.     Punitive damages in an amount this Court shall consider to be just,

reasonable and fair;

      C.     Attorneys’ fees and costs, as appropriate;

      D.     Such other relief as this Court shall consider to be fair and equitable.



                                         Respectfully Submitted,
                                         THE PLAINTIFF,
                                         WENDY ALBERTY,
                                         BY HER ATTORNEY,

                                         /s/ Nate Baber
                                         Nate Baber ct29046
                                         Aeton Law Partners LLP
                                         101 Centerpoint Drive, Suite 105
                                         Middletown, CT 06457
                                         T: (860) 724-2163
                                         F: (860) 724-2161
                                         nate@aetonlaw.com




                                           11
        Case 3:20-cv-01014-AVC Document 1 Filed 07/20/20 Page 12 of 12



                                   JURY TRIAL DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby

demands a jury trial of all claims triable to a jury in this action.



                                                    /s/ Nate Baber
                                                    Nate Baber ct29046




                                               12
